Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s response filed 4/30/2021 has been entered.  

Status of claims
Examiner acknowledges the following by applicant: 
Claims 2, 11 had/have been canceled.
Claims 1, 14, 16 have been amended.
In summary, claims 1, 3-10, 12-16 are pending and examined in this office action.

All previous objections and rejections not set forth below have been withdrawn in view of Applicant’s amendment and/or upon further consideration: 
Claim objections are withdrawn in view of claim amendments. 
The following rejections are repeated, modified and/or added for the reasons of record as set forth in the last Office action of 2/8/2021, and/or necessitated by the applicant’s amendments.  Applicant’s arguments filed 4/30/2021 have been fully considered but are not deemed fully persuasive.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 15 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Filippis et al (Using a periclinal chimera to unravel layer-specific gene expression in plants. The Plant Journal 75, 1039–1049, 2013).  
Claim 15 is drawn to a plant product obtained by the method of claim 14 (claim 14 depends on claims 1 and 12). 
It is a product by process claim.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
According to specification ([0151]), plant product may be selected from, but is not limited to, fruit, plant organ, plant parts (such as leave, root, root tip, stem, flower, flower bud, anthers, seed, grain, pollen, ovules), but may also be products that cannot give rise to a plant itself (i.e. non-propagating), such as plant fats, plant oils, plant starch, and plant protein fractions. The plant product does not need to possess the property of photosynthesis. 
Filippis et al teach producing a periclinal chimera plant (p1040, 3rd para).  Gene expressions and traits are specifically localized in L1 layer of the first plant, not in L2 and L3 layers of the second plant (p1040, right col, last para; p1041, left col, 1st para, p1042, figure 3).  There are at least 2 specific genes expressed in L1 (p1042, table 3). 
Filippis et al teach obtain proteins from the plant (p1039, left col, 1st para; p1042, table 3).  The plant product including organs, protein, starch and Oil, are inherently present in the plant of Filippis et al.   
Claim 1 requires 2 traits, but the traits are not required to be specific.  None of the instant claims 1, 12, 14 and 15 requires specific genotype for the 2 traits.  Thus the 2 traits of Filippis et al read on the 2 traits in instant claims. 

In addition, starch and oil do not comprise DNA proteins. 
In addition, seeds in a plant are progenies of the plants that do not have the same genotype as the (parent) plants do.   
Thus the instant claimed plant product is the same or is not distinguishable from that of Filippis et al.  
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 
Therefore, claim 15 is anticipated by Filippis et al.   

Claim 12 is rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Filippis et al, viewed from evidence of Kobayashi et al (Genome-Wide Analysis of Intraspecific DNA Polymorphism in ‘Micro-Tom’, a Model Cultivar of Tomato (Solanum lycopersicum). Plant Cell Physiol. 55(2): 445–454, 2014).  
Claim 12 is drawn to a periclinal chimera plant obtained by the method according to claim 1, or a plant vegetative derived thereof.  
It is a product by process claim.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
According to specification, “Periclinal chimeras” are chimeras in which one or more entire cell (tissue) layer(s) L1, L2, and/or L3 is genetically distinct from another cell layer. In the case of periclinal chimeras, a single tissue layer itself is homogeneous and not chimeric ([0080]).
The term “trait” refers to a phenotypic trait, i.e. a property that is observable and measurable. A trait is determined by the expression of genes as well as environmental factors, and on interactions 
An “L1-localized trait” is to be understood herein as a “trait localized in the L1-shoot meristem layer”, which is a trait that is harbored essentially within the L1-shoot meristem layer, and is determined, at least essentially, by the genotype of the L1-shoot meristem layer, possibly together with one or more environmental factors. Whether a trait is a trait localized in the L1-shoot meristem layer can be assessed by tissue techniques, i.e. by studying whether the trait comprised within a plant is transferred to a periclinal chimera plant that is prepared using the L1-shoot meristem layer of said plant comprising said trait and using the L2 and L3-shoot meristem layer of a plant not exhibiting said trait ([0063]).
Instant claim 1 recites a method comprising: 
(a) providing a first plant comprising the combination of L1-localized traits of interest, wherein the first trait is an L1-localized trait from a wild species not comprising the second trait, and wherein the second trait is an L1-localized trait from a cultivar not comprising the first trait; 
(b) providing a second plant not comprising the combination of traits; and 
(c) making a periclinal chimera plant comprising an L1-shoot meristem layer of the first plant and the L2 and L3- shoot meristem layer of the second plant.  
Thus, the plant of claim 12 made by the method of claim 1 is a periclinal chimera plant that has 2 traits all in L1 layer (one of the trait is from a cultivar).  The 2 traits are not specific.  L2 and L3 layer do not have the 2 traits. 
Filippis et al teach producing a periclinal chimera plant (p1040, 3rd para).  Gene expressions and traits are specifically localized in L1 layer of the first plant, not in L2 and L3 layers of the second plant st para, p1042, figure 3).  There are at least 2 specific genes expressed in L1 (p1042, table 3). 
Filippis et al teach that L1 layer of meristem shoot is from the first plant (Solanum pennellii-wild type), L2 and L3 layers meristem shoot are from the second and different plant (Solanum lycopersicum-cultivar) (p1040, right col, 3rd para). 
Some of the traits and genes in table 3 are in both wild-type and cultivars.  
For example, Kobayashi et al teach that Solanum lycopersicum are tomato cultivars and “micro-Tom” is a tomato cultivar (p445, abstract), and that the dwarf mutation was identified in the DWARF gene (Solyc02g089160, wild-type) was also found in tomato cultivar micro-Tom (p449, left col, 1st para, right col, 1st para).  
Thus, the traits of Filippis et al (in p1042, table 3) can be in both wild-type tomato and cultivar tomato.  
Thus, Filippis et al teach a periclinal chimera plant that L1 layer comprises 2 traits are not distinguishable if they are from wild-type or from a cultivar, and the L2-L3 layers do not comprise the above 2 traits.  
Thus the instant claimed periclinal chimera plant is the same or is not distinguishable from that of Filippis et al.  
See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products. 
Therefore, claim 12 is anticipated by Filippis et al view from the evidence of Kobayashi et al.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art. 
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1, 4, 8-10, 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al, in view of Bolger et al (The genome of the stress-tolerant wild tomato species Solanum pennellii. Nature Genetics 46: 1034-1039, 2014), 

Claims 12 and 15 have been analyzed above. 
Claim 1 is drawn to a method comprising: 
(a) providing a first plant comprising the combination of L1-localized traits of interest, wherein the first trait is an L1-localized trait from a wild species not comprising the second trait, and wherein the second trait is an L1-localized trait from a cultivar not comprising the first trait; 

(c) making a periclinal chimera plant comprising an L1-shoot meristem layer of the first plant and the L2 and L3- shoot meristem layer of the second plant.  
Claim 10 limits the first and second plant of claim 1 to the genus Solanum.  
Claim 4 limits claim 1, wherein said first plant is an F1-hybrid or inbred plant of a first parent plant comprising said first trait and a second parent plant comprising said second trait.  
Claims 8- 9 limits claims 1 and 4, wherein the first parent plant is of a commercially irrelevant variety or a wild species, and wherein the second parent plant is a commercially relevant variety or cultivar.  

Other dependent claims
Claim 13 limits claim 1, further comprising producing a plant product from the periclinal chimera plant.  
Claims 14 and 16 are drawn to a method comprising:
(A) providing the periclinal chimera plant of claim 12; 
(B) growing the periclinal chimera plant;  
(C) deriving a plant product from the plant grown; and
(D) processing the plant product obtained.

Filippis et al teach a method of producing a periclinal chimera plant by providing and grafting first and second plants (Solanum) (p1040, 3rd para).  L1 layer of meristem shoot is from the first plant (Solanum pennellii), L2 and L3 layers meristem shoot are from the second and different plant (Solanum lycopersicum) (p1040, right col, 3rd para; fig 1).  
st para, p1042, figure 3).  There are at least 2 specific genes expressed in L1 (p1042, table 3), reading on combination of the first and second traits. 
The periclinal chimera plant is successfully produced (p1041, fig 2).  
Filippis et al teach the advantage of a periclinal plant having the traits of interest in L1 layer (outer layer) being L1 layer is exposed and is more crucial for insect resistance, thus the insect resistance traits can be limited in L1 layer (P1046, right col, 2nd para).  

Thus Filippis et al teach claims 1, 10 and 12, except do not teach that the first trait is an L1-localized trait from a wild species not comprising the second trait, and wherein the second trait is an L1-localized trait from a cultivar not comprising the first trait.  In another word, the 2 traits in L2 are from wild-type and cultivar plants.  
As analyzed above, the traits of Filippis et al (in p1042, table 3) can be in both wild-type tomato and cultivar tomato, and are not distinguishable. 
Nevertheless, making F1 plants (having combination of traits) by crossbreeding of 2 parent plants each carrying valuable traits is routine practice in the art. 
Bolger et al teach that the F1 hybrid plant crossed from a wild type parent plant (S. pennellii, commercially irrelevant) and a cultivar parent plant (S. lycopersicum, commercial) carries combination of different traits from the wild type parent plant and from the cultivar plant (p1034, left and right col).  Bolger et al teach that at least one trait is from the wild type parent, and at least one trait is from the cultivar parent (p1036, fig 2).  
Thus, the source plant having one trait from a wild type plant and second trait from a cultivar plant has been taught by and available, as taught by Bolger et al.  

Thus, Bolger et al teach what Filippis et al do not teach, and also teach the limitations of claims 4, 8-9.  

Regarding dependent claims 13-16, Filippis et al continue to teach growing the periclinal chimera plant and obtaining leaves, flowers and fruits (p1047, left col, 1st para; p1041, fig 2).  
Filippis et al teach mixing leaf tissue (a plant product) with solution (reading on processing the plant product) to extract RNA and use RT-PCT to determine gene expression and phenotype (p1042, left and right cols). 
Thus Filippis et al teach claims 13-16. 

An invention would have been obvious to one ordinary skill in the art if any teaching, suggestion or motivation in prior art leading the one to combine the teaching(s) or suggestion(s) of the cited references to arrive the claimed invention.  
In this case, Filippis et al teach and demonstrated making a periclinal chimera plant, the L1 layer comprises 2 traits, and L2 and L3 layers do not comprise such 2 traits, and the advantage of such periclinal chimera plant. 
Bolger et al teach making a hybrid plant from a wild-type plant carrying a trait of interest and a cultivar plant carrying another trait of interest, thus the hybrid plant carries 2 traits of interest.  In another word, the source plant and the method of making are taught. 
One ordinary skill in the art would have realized the advantage of periclinal chimera plant that the L1 layer comprises 2 traits of interest (for example, for insect resistance) as taught by Filippis et al, and been motivated to make such periclinal chimera plant also as taught by Filippis et al, to achieve the expected success.   One ordinary skill in the art would also have recognized the available source plant comprising 2 traits of interest (one from wild-type, the other from cultivar), and the method of making 
The expectation of success would have been high because the method of making periclinal chimera plant are successfully demonstrated by Filippis et al.  The source plant having the combination of traits are taught and available by Bolger et al.  
In addition, the traits of Filippis et al (in p1042, table 3) can be in both wild-type plant and cultivar plant, and are not distinguishable.  
Therefore the invention would have been obvious to one ordinary skill in the art. 

	 
Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al in view of Bolger et al as applied to claim 1, and further in view of Yan et al (Pollen-mediated gene flow from transgenic cotton under greenhouse conditions is dependent on different pollinators. Nature Scientific Reports 1-9, 2015).  
Claim 1 has been analyzed above. 
Claims 3 and 6 limit claim 1, reciting that said first trait is a biotic or abiotic stress resistance trait (drought resistance, insect resistance, fungal resistance, oomycete resistance or combination thereof), and said second trait is a fruit color trait and/or the ability to accept pollen that are produced by the second plant.  
Claim 7 limits claim 1, wherein the one or more L1-localized traits are fruit color, or ability to accept pollen that are produced by the plant itself, or a combination thereof.  

Filippis et al in view of Bolger et al teach all limitations of claim 1, but do not teach the particular traits of claims 3 and 6-7.  
rd to 7th para; p3, 1st para).   Please note that all of L1, L2, and L3 layers comprise the combination of the 2 traits (1st biotic-resistance and 2nd pollen-accepting). 
As analyzed above, Filippis et al teach a method of producing a periclinal chimera plant by providing and grafting first and second plants.  L1 layer of meristem shoot is from the first plant, L2 and L3 layers meristem shoot are from the second and different plant. 
The plant of Yan et al (and the method of making such plant as taught by Yan et al) has the combination of specific 1st trait and specific 2nd trait in L1, L2 and L3 layers.  The L1 layer of Yan et al is the perfect L1 layer to be used in the method of Filippis et al for grafting.  
One ordinary skill in the art would have recognized the plant and L1 layer of Yan et al comprising the 1st and the 2nd specific traits, and been motivated to use the L1 layer of Yan et al (or the method of making the layer as taught by Yan et al) for grafting to produce a to produce a periclinal chimera plant as taught by Filippis et al. L2/L3 layers for grafting are from any plant that does not comprise such combination of traits. The resultant periclinal chimeric plant would comprise the exact 1st and 2nd trait localized in L1 layer (outer layer). 
The expectation of success would have been high because the method of making periclinal chimera plant are successfully demonstrated by Filippis et al; the source L1 layer having the combination of traits are taught and available by Yan et al.  
Therefore the claims would have been obvious to one ordinary skill in the art. 

Claim 5 is rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Filippis et al in view of Bolger et al as applied to claim 1, and further in view of Togami et al (US 8183434, granted and published 5/22/2012; filed 3/28/2008). 
Claim 1 has been analyzed above. 
Claim 5 recites that the first plant is obtained by introducing at least one of the L1-localized traits of the combination by genetic modification.  
Filippis et al in view of Bolger et al teach all limitations of claim 1 but do not teach the claim 5. 
Togami et al teach a method for producing a periclinal chimeras plant comprising steps of 
transforming and providing a first plant (strain 19907) with 2 trait leading genes and marker genes; and providing a second plant (strain 26898, not transformed).  
The tissues of the first plant and the second plant were co-cultured.
Chimeras plants (some being periclinal chimeras plants) were generated from the first and second plants, in which only L1 layer comprises the transgenes, L2 or L3 layers do not comprise the transgenes (Example 9, col 17, lines 16-67; col 18, lines 1-16).  
Fully periclinal chimeras are selected from such chimeras plants (col 3, line 30-54; claims 6-9).   
Thus, Togami et al not only teach the method of instant claim 5, but also teach applying the method into making a periclinal chimeras plant having transgenes and the traits localized in L1 layer.  
One ordinary skill in the art would have realized the claimed traits can be introduced to L1 layer by either transformation as taught by Togami et al or breeding as taught by Filippis et al. In another word, transformation is known method in the art as breeding is. One ordinary skill in the art would have been motived to apply the known method of transformation as taught by Togami et al to make periclinal chimeras plant having transgenes and the traits localized in L1 layer, to achieve the expected result.  The expectation of success would have been high because the method of making periclinal chimera plant are successfully demonstrated by Filippis et al (by breeding) and Togami et al (by transformation).  
. 


Response to Arguments
35 U.S.C. § 102 rejection 
In view of claim amendment, the 102 rejections to method claims are withdrawn, however 103 rejections are made to the claims as analyzed above. 
The rejection to product claims 12 and 15 stands and modified accordingly in view of claim amendments, as analyzed above.  

35 U.S.C. § 103 rejection 
4830-1750-0893.1 	Claims particularly independent claim 1 have been significantly amended.  
	Examiner withdraws the 102 rejection (no motivations required) and makes new 103 rejection accordingly, including the motivations.  Thus, the arguments to the previous office action regarding the motivation is not applicable to this rejection.  
The responses are to the points that are relevant and applicable: 
Applicant argues that Bolger's hybrid was produced via introgression, a process described as "a long-term process, even when artificial; [and] may take many hybrid generations before significant backcrossing occurs." To produce any new introgression line, therefore, requires repeated rounds of crossing and back-crossing, which is a time-consuming and laborious procedure, and thus commercially impractical. Accordingly, prior to the present invention, the person of ordinary skill in the art was not motivated by the introgression lines studied in Bolger to produce the inventive periclinal chimeras as specified in the claims.

First, Filippis et al (Togami et al as well) teach making periclinal chimeras having 2 traits localized in L1, not L2/L3. 
Second, the traits of Filippis et al are in both wild-type tomato and cultivar tomato, and are not distinguishable if they are from wild-type or from a cultivar. 
Third, breeding as taught by Bolger et al is a routine practice in the art, if it is time consuming or not, not to mention it is not a claim limitation.  In fact, F1 plants are routinely used for analysis of stable integration of genotype and phenotype in the art. See Filippis et al (p1040, right col, last para; p1041, whole page).  
Fourth, Togami et al using transformation to combine 2 traits, and making periclinal chimeras plant that the 2 traits are localized in L1, not L2/L3. 
One ordinary skill in the art would have realized the advantage of periclinal chimera plant that the L1 layer comprises 2 traits of interest (for example, for insect resistance) as taught by Filippis et al, and been motivated to make such periclinal chimera plant also as taught by Filippis et al (and Togami et al), to achieve the expected success.  
One ordinary skill in the art would also have recognized the available source plant comprising 2 traits of interest (one from wild-type, the other from cultivar), and the method of making such source plant, as taught by Bolger et al, to use or make such source plant in the method of Filippis et al, to achieve the same expected success.   


Conclusion 
No claim is allowed. 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNESHAOBIN ZHONG whose telephone number is (571)270-0311.  The examiner can normally be reached on 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 2-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 
/Wayne Zhong/					 
Examiner, Art Unit 1662	
/Ashley K Buran/Primary Examiner, Art Unit 1662